 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
      UNITED STATES OF AMERICA,                          Case No. 16-cr-0126 EJD (NC)
12
                       Plaintiff,                        DETENTION ORDER
13
               v.                                        Hearings: Oct. 17 and 28, 2019
14
      LEOMIA DARLING,
15
                       Defendant.
16
17
18          In accordance with the Bail Reform Act, 18 U.S.C. § 3142, the Court on October 17
19 and 28, 2019, held hearings to determine detention or release on supervisory conditions for
20 defendant Leomia Darling. She is charged in this case with violating the terms of her
21 supervised release. The defendant appeared at the hearings with her appointed CJA counsel
22 Bruce Funk.
23          Under Fed. R. Crim. P. 32.1(a)(6) and 18 U.S.C. §3143(a), the defendant charged
24 with violation of supervised release has the burden of establishing by “clear and convincing
25 evidence” that he or she will not flee or pose a danger to any other person or to the
26 community. Here, Darling did not establish evidence to overcome this burden.
27 Consequently, the Court orders the defendant to be detained.
28          The defendant is committed to the custody of the Attorney General or his designated
1 representative for confinement in a corrections facility separate, to the extent practicable,
2 from persons awaiting or serving sentences or being held in custody pending appeal. The
3 defendant must be afforded a reasonable opportunity for private consultation with defense
4 counsel. On order of a court of the United States or on the request of an attorney for the
5 Government, the person in charge of the corrections facility must deliver the defendant to a
6 United States Marshal for the purpose of an appearance in connection with a court
7 proceeding.
8         IT IS SO ORDERED.
9         Date: October 28, 2019                    _________________________
                                                    Nathanael M. Cousins
10                                                  United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
